Opinion of the Court
PER CuRiam:
Convicted by general court-martial of aggravated assault, in violation of Article 128, Uniform Code of Military Justice, 50 USC § 722, the accused has appealed to this Court urging that, because the advice of the staff judge advocate was approved by the deputy commander of the unit concerned, the charge was not lawfully referred for trial.
This issue is controlled by our decision in United States v Williams, 6 USCMA 243, 19 CMR 369, a case which arose within the same command and involves the same official personnel. We held there that in the absence of the convening authority — in this instance the corps commander — it was proper for the deputy commander to act on the staff judge advocate’s advice.
The findings of guilty and the decision of the board of review are affirmed.